Citation Nr: 0205352	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as a former 
prisoner of war (POW) for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This appeal originates from an August 1999 rating decision in 
which the RO determined that the veteran had not submitted 
new and material evidence sufficient to reopen the previously 
denied claim of entitlement to recognition as a former POW 
for VA purposes.  The veteran submitted a notice of 
disagreement in September 1999 and a statement of the case 
was issued in October 1999.  The veteran perfected his appeal 
to the Board of Veterans Appeals (Board) in February 2000.  

In March 2001, the Board denied the veteran's petition to 
reopen a claim for entitlement to recognition as a former 
prisoner of war (POW) for VA purposes.  The veteran, in turn, 
appealed the Board's March 2001 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2001, 
the Court issued an Order granting the Secretary's unopposed 
motion for remand, vacating the Board's March 2001 decision, 
and remanding the matter to the Board for further proceedings 
consistent with the Secretary's motion.


FINDINGS OF FACT

1.  In an April 1992 administrative decision, the RO 
determined that the veteran was not a former POW for VA 
purposes; in an April 1997 decision, the RO determined that 
new and material evidence had not been submitted to reopen 
this claim for recognition as a former POW.  Although 
notified of each determination, the veteran did not appeal 
either decision.  

2.  The evidence associated with the claims file subsequent 
to the April 1997 determination is either not new or is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The RO's unappealed April 1997 decision, which determined 
that the veteran did not submit new and material evidence to 
reopen his claim of entitlement to recognition as a former 
POW for VA purposes, is final. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

2.  The evidence received since April 1997 is not new and 
material; thus, the requirements to reopen the claim of 
entitlement to recognition as a former POW for VA purposes, 
have not been met. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Court vacated the Board's prior March 
2001 decision denying the veteran's petition to reopen a 
claim of entitlement to recognition as a former POW for VA 
purposes.  The decision was vacated so that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) could be considered.  This 
Act, which the President signed into law on November 9, 2000, 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act were 
recently promulgated.  Except as otherwise provided, these 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45,620-45,632 (Aug. 29, 2001) (to be promulgated at 
38 C.F.R. §§ 3.102, 3.156, and 3.326).  

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.

The veteran argues that his internment in Switzerland from 
April 24, 1944 to December 17, 1944 (which is substantiated 
by the record) entitles him to POW status as defined by 
38 U.S.C.A. § 101(32) (West 1991 & Supp. 2001).  The code 
provision states: 

The term "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained in the line of duty---

	(A) by an enemy government or its agents, or a hostile 
force, during a period of war; or
	(B) by a foreign government or its agents, or a hostile 
force, under circumstances which the Secretary finds to have 
been comparable to the circumstances under which persons have 
generally been forcibly detained or interned by enemy 
governments during periods of war.
38 U.S.C. § 101(32)(A)-(B).  

The statute gives VA the discretion to make a determination 
of POW status under 38 U.S.C. § 101(32)(B).  

As the veteran in this case was held by a foreign government 
as opposed to an enemy government or hostile force, 
38 U.S.C.A. § 101(32)(B) applies, thereby affording the Board 
discretion to find the circumstances comparable to those 
under section 101(32)(A).

Pursuant to 38 U.S.C.A. § 101(32)(B), VA has promulgated the 
following regulation regarding "prisoner of war" status:

Circumstances of detention or internment. To be considered a 
former prisoner of war, a serviceperson must have been 
forcibly detained or interned under circumstances comparable 
to those under which persons generally have been forcibly 
detained or interned by enemy governments during periods of 
war.  Such circumstances include, but are not limited to, 
physical hardships or abuse, psychological hardships or 
abuse, malnutrition, and unsanitary conditions.  Each 
individual member of a particular group of detainees or 
internees shall, in the absence of evidence to the contrary, 
be considered to have experienced the same circumstances as 
those experienced by the group.
38 C.F.R. § 3.1(y)(2)(i) (2001). 

In Young v. Brown, 4 Vet. App. 106, 109 (1993), the United 
States Court of Veterans Appeals (the United States Court of 
Appeals for Veterans Claims since March 1, 1999) (Court) held 
that 38 C.F.R. § 3.1(y)(2)(i) provided "objective criteria" 
for determining POW status, and that when comparing the 
hardship suffered by a veteran while interned in a neutral 
country with the hardships suffered by veterans interned by 
enemy governments and forces, the VA must consider "the 
kinds of hardship suffered, not the degree of hardships 
suffered."  In Young v. Brown, 9 Vet. App. 141 (1996), the 
Court held that, under the guidelines provided by statutes 
and VA regulations, the Secretary of the VA has discretion to 
determine whether the conditions described in the record are 
comparable to those experienced by POWs of enemy governments.

The veteran's claim for recognition as a POW for VA purposes 
previously was considered and denied.  In an April 1992 
administrative decision, the RO determined that the veteran 
was not entitled to recognition as a former POW for VA 
purposes.  The veteran was provided a copy of that decision 
that same month, and sent a letter explaining the denial in 
May 1992; however, he did not appeal the denial.  In February 
1997, the veteran attempted to reopen the claim for POW 
status recognition; however, in an April 1997 letter, the RO 
notified the veteran that it was denying his petition to 
reopen the claim.  Again, the veteran did not appeal that 
determination.

Because the veteran did not appeal either the April 1992 RO 
decision, or the April 1997 decision, each of these decisions 
is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(c) (2001).  
However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1999 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Of record at the time of the April 1992 decision was a 
November 1991 letter in which the veteran related that he was 
detained by the Swiss military from April 24, 1944 to 
December 17, 1944, in Adelboden, Switzerland for two months, 
and thereafter in Wengen, Switzerland.  He noted that he was 
confined to a two block area and that his diet consisted of 
black bread, boiled potatoes, and fish.  He also noted that 
he and his comrades were under continuous watch and that 
their stress was mostly psychological.  The veteran further 
related that his daily routine was limited to meals and some 
recreation within the confined area.  He pointed out that 
while detained, he suffered from bleeding gums and periods of 
depression, and that mail received and sent was restricted.  
Also of record was a copy of a newsletter entitled "The 
Swiss Internee."  

In the April 1992 administrative decision, the RO determined 
that the statements submitted by the veteran did not 
demonstrate that he was interned under severe circumstances, 
that his diet and other living conditions were adequate, and 
that he did not claim to have experienced the atrocities 
common to other POWs.   

Additional evidence of record at the time of the April 1997 
decision consisted of the contents of the veteran's February 
1997 claim.  In it, the veteran stated that he had many 
newsletters from the "Swiss Internee's Association" that 
documented countless incidents of mistreatment of servicemen 
by the Swiss.  He added that while interned the food was not 
adequate, especially after D-Day, and that he received little 
mail.  He also recounted an incident when a fellow serviceman 
leapt from the third floor of a building and the guards would 
not allow anyone near him for hours, and that he died the 
next day. 

In the April 1997 decision, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim of entitlement to recognition 
as a former POW for VA purposes.

Evidence associated with the claims file since the April 1997 
denial includes various statements by the veteran in 
connection with his claim on appeal, to include his September 
1999 notice of disagreement.  In it, he again notes that the 
food received after D-day was inadequate, that he was 
harassed, and that there were problems with mail.  He stated 
that he and his comrades were constantly observed during 
meals by different servers, that they were only provided with 
warm water to bathe twice weekly, and that heat was used 
sparingly during the Fall.  He again noted that he was 
treated for bleeding gums, which he noted was a sign of 
malnutrition, and that constant harassment caused he and his 
comrades emotional problems, causing one serviceman to jump 
from the second floor of a building.  

Also added to the record since April 1997 is a photostatic 
copy of an envelope presumably sent to his mother which 
apparently contains some German stamps with "swastikas".  
The veteran's representative argues that this evidence shows 
that the veteran was under Nazi influence, and the veteran 
notes that it shows that the Germans censored his mail.

After careful review of the evidence previously of record, 
the evidence associated with the claims file since the last 
final denial, and the laws and regulations governing 
reopening of previously disallowed claims, the Board finds 
that new and material evidence has not been presented to 
reopen the claim of entitlement to recognition as a former 
POW for VA purposes.  

The veteran's statements made in connection with the petition 
to reopen are almost identical to the statements he made 
prior to the April 1992 and 1997 decisions.  As this evidence 
appears to be duplicative or cumulative of other evidence 
(statements) previously of record, it is not, by definition, 
"new." 

Other than the veteran's statements, the only additional 
document added to the record since the April 1997 denial 
consisted of the copy of an envelope that the veteran 
indicated was used in sending correspondence to his mother.  
This evidence is "new," in the sense that it was not 
previously considered.  However, such copy (if authentic) 
indicates only that a letter was sent by the veteran in 1944 
while he was in Switzerland and was apparently stamped with 
German stamps; it does not not in any way demonstrate that he 
was "interned under circumstances comparable to those under 
which persons generally have been forcibly detained or 
interned by enemy governments during periods of war" or that 
he was interned by an enemy government (Germany) as alluded 
to by his representative.  As such, the Board finds that the 
copy of the envelope, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim; hence, this evidence is not "material" within the 
meaning of 38 C.F.R. § 3.156(a).   

Under these circumstances, the Board must conclude that that 
no evidence associated with the file subsequent to the April 
1997 final decision is both new and material; as such, the 
criteria for reopening the previously disallowed claim have 
not been met, and the appeal must be denied.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
enacted during the pendency of the appeal.  The Board points 
out, however, that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the veteran has not presented new and material 
evidence to reopen his claim, it does not appear that the 
duty to assist and notification provisions of the Act are 
applicable in the instant appeal.  Moreover, as indicated 
above, because the petition to reopen was filed prior to 
August 29, 2001, any duties set forth in the revised version 
of 38 C.F.R. § 3.156(a), promulgated pursuant to the Act, 
also are not applicable in this appeal.  

The Board notes, however, that where, as here, the governing 
legal authority changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
As regards any pre-VCAA duties to assist and notify (in 
effect at the time the veteran filed his petition to reopen), 
the Board has determined that that all notification and 
development action needed to render a fair decision on each 
of the issues on appeal has been accomplished.  In this 
regard, the Board notes that the veteran and his 
representative have been put on notice as to the bases for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim on appeal.  They 
also have been afforded various opportunities to present 
evidence and argument in support of the petition to reopen.  
The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  [Parenthetically, the Board notes that the above-
noted notification and development action would also satisfy 
the dictates of the VCAA, if applicable.]


ORDER

In the absence of new and material evidence, the application 
to reopen the claim of entitlement to recognition as a former 
POW for VA purposes is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

